Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of species 4 (Figs. 4A-4B), claims 1, 17-20 and 172-174 in the reply filed on 10/26/2022 is acknowledged.  Claims 14-15 and 175-185 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Thus, claims 1, 17-20 and 172-174 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Regarding claim 1, the limitation, "can be" renders the claim indefinite.  It is unclear if this indefinite language is positively reciting the claim limitations it precedes. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17 and 174 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Nakao (2003/0074084). 
Regarding claim 1, as best understood, Nakao discloses a breast implant system 12 (Fig. 1) comprising a plurality of chambers (14’ and 14”; Fig. 3) including at least one first fluid chamber 14’ and at least one second fluid chamber 14”, said at least one first fluid chamber and said at least second fluid chamber being adapted for implantation in the human body (as shown in Fig. 1) with the at least one first fluid chamber forming part of a breast implant (as shown in Fig. 1, fluid chambers 14 form part of the breast prosthesis), said at least one first fluid chamber and said at least one second fluid chamber being interconnected when implanted such that fluid can be exchanged from the at least one first fluid chamber to the at least one second fluid chamber and vice versa so as to change their respective fluid contents (par. 0040 discloses the first and second fluid chambers 14’/14” are interconnected with valves 20/22 where manual application of a compressive force enables reshaping of the breast). 
Regarding claim 17, Nakao discloses wherein the breast implant has a variable volume and shape, but constant mass (par. 0040 and Fig. 3 discloses exchange of variable volume and shape whilst keeping the mass of the implant constant). 
Regarding claim 174, Nakao discloses wherein the at least one second fluid chamber comprising the compressible fluid is placed within the at least one first fluid chamber comprising the incompressible fluid to be exchanged (Fig. 1 discloses the chambers are arranged one within the other inside implant 12). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakao (2003/0074084) in view of Ledergerber (5779734). 
Regarding claim 18, Nakao discloses the claimed invention of claim 1 including wherein transfer of fluid from the at least one first fluid chamber to the at least are second fluid chamber results in an increase of pressure within the at least one second fluid chamber (par. 0040); except for the at least one first fluid chamber comprises an incompressible fluid and the at least one second fluid chamber comprises a compressible fluid and wherein transfer of the incompressible fluid from the at least one first fluid chamber to the at least are second fluid chamber results in a decrease of volume of the compressible fluid contained in the at least one second fluid chamber.  However, Ledergerber teaches a similar breast implant system (Fig. 23) comprising first and second compressible chambers 100 (Fig. 23), where some of the chambers are filled with compressible gas or foam and some chambers are filled with fluid or gel (col. 10, lin. 14-19).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second fluid chambers in Nakao to include at least one first fluid chamber comprises an incompressible fluid and the at least one second fluid chamber comprises a compressible fluid and wherein transfer of the incompressible fluid from the at least one first fluid chamber to the at least are second fluid chamber results in a decrease of volume of the compressible fluid contained in the at least one second fluid chamber, as taught and suggested by Ledergerber, for using light-weight biocompatible materials that allow for compressibility. 
Claims 172-173 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao (2003/0074084) in view of Shalon et al. (2006/0069403) “Shalon”. 
Nakao discloses the claimed invention of claims 1 and 17; except for wherein the breast implant has a non-stretchable wall arranged between the at least one first fluid chamber and the at least one second fluid chamber and the breast implant has a non-stretchable wall completely enclosing the at least one second fluid chamber comprising the compressible fluid.  However, Shalon teaches a similar breast implant system comprising an inelastic shell 310 (pars. 0250 and 0252 and Fig. 3B).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first and second fluid chambers in Nakao to include non-stretchable wall between the first and second fluid chambers and to enclose the second fluid chamber with the non-stretchable shell, as taught and suggested by Shalon, for providing puncture or rupture protection (par. 0252 of Shalon). 

Allowable Subject Matter
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774